DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 01/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The applied reference has a common inventor, Tearney (US2016/0341951) and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1).
3.	Claims 12 and 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermo Tearney et al., (hereinafter Tearney) (US 2016/0341951) and Milen Shishkov et al., (hereinafter Shishkov) (US 2007/0188855) in view of Tesar et al., (hereinafter Tesar) (US_2016/0100908).
1. (withdrawn)
Re Claim 12. (currently amended) Tearney discloses, an endoscopic probe (Abstract, Par.[0003],[0008],[0069]) comprising: 
a light guiding component, a light focusing component, and a diffractive component enclosed within a sheath along an axis of the a longitudinal axis of the endoscopic probe (Abstract, Par.[0009],[0072], claim 1, sheath along the endoscope length axis, Par.[0069]), 
wherein the diffractive component comprises: 
a base substrate; 
a resin layer having consecutively formed grating grooves and ridges substantially parallel to one another at a predetermined pitch, the resin layer being provided on a surface of the base substrate and being formed of a resin material including a photo- curing resin or a thermosetting resin (diffractive grid/grating 16 in Fig.4, 9 Par.[0040]-[0042], [0109]. Design choice for photo-curing or thermosetting resin per MPEP 2144.04(I-V)); and 
a side-surface resin layer, 
wherein the side-surface resin layer is formed continuously with the resin layer and on a side surface of the base substrate so as to intersect end portions of the grating grooves and ridges, the side-surface resin layer being formed of a same material as the resin material which forms the resin layer (angle polished surface of light reflecting component 13 of the side surface incident with the grating 16, Fig.1 Par.[0036]. Design choice for the same material per MPEP 2144.04(I-V)), and 
wherein an average thickness of the side-surface resin layer is smaller than a thickness of the resin layer (Fig.1, side surface layer 13 is thinner than the resin/epoxy 16, Par.[0036]. Design choice for thickness, per MPEP 2144.04(I-V)). 
The art to Shishkov teaches about an endoscope application comprising, 
a light guiding component, a light focusing component, and a diffractive component enclosed within a sheath along an axis of the a longitudinal axis of the endoscopic probe (Fig.1 Par.[0008], Fig.12, Par.[0073]), 
wherein the diffractive component comprises: 
a base substrate (Fig.10A-D, Par.[0032]-[0035], [0066]-[0067]);
Based on the common construction elements of an endoscope described by Tearney, the ordinary skilled in the art would have found obvious to combine with the art to Shishkov in order to establish advanced methods (Par.[0071]) for tissue inspection which would deem the combination predictable.
Furthermore, the art to Tesar teaches, a light guiding component, a light focusing component, and a diffractive component enclosed within a sheath along an axis of the a longitudinal axis of the endoscopic probe (light module 396 Fig.14, diffractive film, [0475],[0476], a sheath Par.[0419],[0420], Fig.25A-C), 
Consistent to the analysis related to the aspect ratio relating to the construction of the endoscope, as part of a design improvement to reduce the height of the diffraction grating for an increased comfort during the use of the endoscope, the ordinary skilled would find obvious and predictable before the effective filing date of the invention to combine Tearney and Shishkov with Tesar by associating the same intended interest of reducing the stress impact during use of the device.
Re Claim 2. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Shishkov teaches about,  -2-Serial No. 16/589764Docket No. 2900-24077-NON-PROVwherein an average thickness of the side-surface resin layer is greater than or equal to 0.1 μm and less than or equal to 35 μm (the range of 5-10 μm is encompassed within the range claimed, Par.[0057]).  
Re Claim 3. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Tearney teaches about, wherein a thickness of the resin layer formed on the surface of the substrate is greater than or equal to 10 μm and less than or equal to 30 μm (the cladding on the surface of the probe may be modified as desired i.e., as a user’s design choice Par.[0039], [0057]).  
Re Claim 4. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Tearney teaches about, wherein the surface of the base substrate has an edge that intersects the end portions of the grating grooves and ridges, and wherein the side-surface resin layer is formed along the edge that intersects the end portions on a region of the side surface where the length of the edge with side-surface resin formation is greater than or equal to 80% of the total length of the edge where the grating grooves and ridges intersect the side surface of the base substrate (the intersection edge at angle polished surface of light reflecting component 13 of the side surface incident with the grating 16 extending to the length of the GRIN lens, Fig.1 Par.[0036],[0046],[0094]).  
Re Claim 5. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Tearney teaches about, wherein the surface of the base substrate has an edge that intersects the end portions of the grating grooves and ridges, and -3-Serial No. 16/589764Docket No. 2900-24077-NON-PROVwherein the side-surface resin layer is formed along the edge on a region of the side surface where an average thickness of the side-surface resin layer measured from the edge is less than a length by which the side-surface resin layer contacts the side surface of the base substrate (this claim is rejected on the rationale that the film thickness of the side surface resin shall be obviously less than the length of the resin deposited along the side surface of the device in order to maintain contact with the side surface, Figs.1, 4).  
Re Claim 6. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 5, wherein the average thickness of the side-surface resin layer is greater than or equal to 0.1 μm and less than or equal to 20 μm (this claim is rejected based on the same rationale applied to claim 2).  
Re Claim 7. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Tearney teaches about, wherein an average thickness or height of the resin layer is greater than an average thickness of the side-surface resin layer (the height of the resin layer being similarly defined as the grating ridges 16, is greater than the layer of the surface 13, per Fig.4, 9, Par.[0040]-[0042], [0109]).  
Re Claim 8. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, but do not expressly teach about an aspect ratio of the grating ridges,
Tesar teaches about, wherein an average height of the grating ridges of a diffraction grating formed on the resin layer is greater than or equal to 1 μm and less than or equal to 3 μm, and an aspect ratio of the diffraction grating is greater than or equal to 3 and less than or equal to 10 (the aspect ratio represents a design choice by which the level of discomfort created by the endoscope during operation is to be reduced as much as possible, Par.[0193]).
Re Claim 9. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Tesar teaches about, wherein the substrate is made of glass and has a square cross section, and wherein the grating grooves and ridges are formed parallel to one side of the square cross section, and the side-surface resin layer is formed on a side surface of the base substrate perpendicular to the one side (Par.[0040],[0094]).  
Re Claim 10. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 12, 
Tesar teaches about, wherein the substrate is made of glass and has a circular or semi-circular cross section, and wherein the grating grooves and ridges are formed parallel to the diameter of the circular or semi-circular cross section, and the side-surface resin layer is formed along the curved surface of the circular or semi-circular cross section (Par.[0040],[0094]).  
Re Claim 11. (currently amended) Tearney, Shishkov and Tesar disclose, the diffractive optical device endoscopic probe according to Claim 10, 
wherein the side-surface resin layer is formed, on a side of the base substrate along the curved surface of the circular or semi-circular cross section so as to intersect the end portions of the grating grooves and ridges, on a region of the side surface that is greater than or equal to 80% of the curved surface (this claim is rejected on the same evidentiary probe mapped at claim 4).  
13. (withdrawn)
Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/